DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1, line 25 is indefinite as to what portion of the total thickness constitutes a “central part” (what percentage of the total thickness is “central part”?).

Regarding claims 2-16, claims 2-16 are rejected for their incorporation of the above due to their dependencies on claim 1.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art to the instantly claimed nickel-containing steel for low temperature is Micheler et al (EP 2460904 A2 machine translation), hereinafter Micheler, originally of record in .
Table 1
Element
Claim 1 (Weight %)
[0004] Micheler (Weight %)*
C
0.020-0.070
0.01-0.40
Si
0.03-0.30
0.1-8
Mn
0.20-0.80 (Cl. 2: 0.20-0.50%)
0.1-25
Ni
12.5-17.4
≤ 13
Mo
≤ 0.60
≤ 4
Al
0.010-0.060
≤ 15
N
0.0015-0.0060
0.01-0.5 (overlaps with rounded upper claim limit)
O
0.0007-0.0030
#
Cu
≤ 1.00
≤ 10
Cr
≤ 1.00
0.1-25
Nb
≤ 0.020
≤ 4
V
≤ 0.080
≤ 4
Ti
≤ 0.020
≤ 4
B
≤ 0.0020
#
Ca
≤ 0.0040
#
REM
≤ 0.0050
≤ 5 (lanthanum and yttrium)
P
≤ 0.008
≤ 0.05
S
≤ 0.0040
≤ 0.05
Fe & impurities
remainder
remainder

*In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

#: O, B and Ca are known to one of ordinary skill in the art to be common impurities in steel and that it is desirable to minimize their levels to reduce negative impacts on steel quality.

Micheler does not specifically teach or suggest, alone or in combination with the prior art wherein a metallographic structure contains 2.0% to 30.0% of an austenite phase by volume fraction%, and a total volume fraction of the austenite phase and a tempered martensite phase in the metallographic structure is 99% or more, in a central part in a thickness direction of a section parallel to a rolling direction and the thickness direction, an average grain size of prior austenite grains, measured in accordance with JIS G 0551, is 3.0 micron to 20.0 microns, and an average aspect ratio of the prior austenite grains is 1.0-2.9, wherein the aspect ratio of the prior austenite grains is defined as: length of the prior austenite grains in the rolling direction/thickness of the prior austenite grains in the thickness direction, and a yield stress at room temperature, measured in accordance with JIS Z 2241, is 460 MPa to 710 MPa, and a tensile strength at room temperature, measured in accordance with JIS Z 2241, is 560 to 810 MPa.

Response to Arguments
Applicant's arguments and amendments filed September 23, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 112(b) rejection of “middle portion” or as amended “central part”.   Applicant has failed to provide any further clarity as to what percentage of the total thickness is “central part”.  Applicant’s amendments for the 

Applicant’s arguments and amendments regarding the 35 U.S.C. 103 rejections, have been fully considered and are persuasive.  Specifically the amendments clarifying the measurements and the total volume fraction of the austenite phase and a tempered martensite phase in the metallographic structure is 99% or more. The 35 U.S.C. 103 rejections of May 27, 2021 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784